996 F.2d 1220
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.WILLIE T. WILLIAMS, Plaintiff-Appellant,v.ALMA HOLM, Health Care Administrator, NURSE NELSON, L.MEADE, Nurse, et al., Defendants-Appellees.
No. 91-1146.
United States Court of Appeals, Seventh Circuit.
Submitted May 21, 1993.*Decided May 28, 1993.

Before BAUER, Chief Judge, and CUMMINGS and FLAUM, Circuit Judges.

ORDER

1
Willie Williams, an inmate at the Illinois River Correctional Center, sued various prison officials alleging that they took too long to provide him with necessary medication for his high blood pressure and headaches following his transfer to Illinois River.   He also asserted an equal protection claim because some inmates received medication while he did not, in addition to a general challenge to the state's administration of medical care to prisoners.   The district court found no eighth or fourteenth amendment violations and dismissed the case pursuant to Fed.R.Civ.P. 12(b)(6).


2
In this appeal, Williams asks us to reverse the dismissal of his case.   He states:


3
"Plaintiff-appellant's complaint did in fact state a cause of action, and if the complaint did not state a cause of action, it could not be said with certainty [sic] that no claim could be made against the defendants."

He also states:

4
"The district court errored [sic] in denying plaintiff the appointment of counsel in that plaintiff was unable to properly assert his claims against the defendants."


5
Williams offers nothing beyond these bare claims.   These two sentences constitute his entire brief.   The brief cites no legal authorities and specifies no error in the district court's decision.   We expect more of pro se litigants who come to this court for relief.   McCottrell v. EEOC, 726 F.2d 350, 351 (7th Cir.1984) (pro se litigants "should anticipate that this court may dismiss an appeal where the brief submitted contains no identifiable argument");  see also Fed.R.App.P. 28(a).   Williams has forfeited his appeal.


6
DISMISSED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)